393 U.S. 406 (1969)
STANDARD FRUIT & STEAMSHIP CO.
v.
UNITED FRUIT CO. ET AL.
No. 740.
Supreme Court of United States.
Decided January 20, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA.
Eberhard P. Deutsch, Robert M. Moore, and René H. Himel, Jr., for appellant.
Hugh B. Cox and James H. McGlothlin for United Fruit Co., and Solicitor General Griswold for the United States, appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of jurisdiction. Shenandoah Valley Broadcasting, Inc. v. American Society of Composers, Authors & Publishers, 375 U. S. 39.